DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are pending and examined in the instant Office action.

Withdrawn Objections/Rejections
The objection to the specification is withdrawn in view of amendments filed to the specification on 24 January 2022.
The rejection under 35 U.S.C. 101 is withdrawn in view of amendments filed to the instant set of claims on 24 January 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The following rejection is reiterated:
35 U.S.C. 103 Rejection #1:
Claims 1-6, 9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veurink et al. [Pharm Res, 2013, volume 30, pages 1176-1187; on IDS] in view of Sheinerman et al. [Journal of Molecular Biology, volume 318, 2002, pages 161-177].
Claim 1 recites a method of in silico screening of test excipients to select candidate excipients for reducing aggregation of a protein in a formulation.  The method comprises obtaining a 3D structure of the protein and a 3D structure of at least one test excipient.  The 3D protein and excipient structures are at the same level of resolution.  The method comprises selecting at least one region of the 3D protein structure to probe for potential sites of non-specific inter-molecular interactions between monomers of the protein and between monomers of the protein and at least one test excipient.  The method comprises protonating the selected protein region to a desired pH.  The method 
Claim 14 is drawn to similar subject matter as claim 1, except claim 14 is drawn to a machine readable medium.
Claim 15 is drawn to similar subject matter as claim 1, except claim 15 is drawn to a system.
The document of Veurink et al. using molecular modeling to break aggregation of the monoclonal antibody bevacizumab using dexamethasone phosphate [title].  Figure 1 on page 1181 of Veurink et al. illustrates the molecular modeling of protein-protein binding between two antibodies.  Figure 2 on page 1182 of Veurink et al. illustrates molecular modeling of the excipient to the antibody, and then Veurink et al. illustrates the protein-excipient-probe sandwich in a configuration with the lowest energy.  Figure 2a-c illustrates modeling the interaction between excipient probes and proteins.  Figure 
Veurink et al. does not teach protonating to a specific pH level.  Veurink et al. does not teach the threshold score of -3 kcal/mol or less.
The document of Sheinerman et al. studies the role of electrostatic interactions in the design of protein-protein interfaces [title].  The paragraph bridging pages 173-174 of Sheinerman et al. teaches protonating proteins to a specific pH level.  Figure 1 of Sheinerman et al. illustrates modeling electrostatic energy favorability for the entire surfaces of barnase and barstar.  Table 3 on page 166 of Sheinerman et al. lists an electrostatic binding free energy of less than -3 kcal/mol for particular sites on the barnase-barstar complex.  

With regard to claim 2, the resolution of the figures in Veurink et al. and Sheinerman et al. is to the atomic level.

With regard to claim 3, of the four receptor-ligand complexes studied in Sheinerman et al., the barnase-barstar complex is the only complex with a docking score of less than -3 kcal/mol.

With regard to claim 4, the title and abstract of Veurink et al. teaches molecular dynamics simulation to the atomic level.



With regard to claims 9 and 11, the title and abstract of Veurink et al. teaches that the liquid formulation of the protein is an antibody wherein a portion of the entire antibody binds with a subset of the portions listed of a second antibody.

With regard to claim 12, the paragraph bridging pages 173-174 of Sheinerman et al. teaches protonating proteins to a specific pH level.  

With regard to claim 13, the abstract of Veurink et al. teaches applying the molecular simulation to in vitro aggregation stability experiments.

It would have been obvious to someone or ordinary skill in the art at the time of the effective filing date of the instant application to modify the molecular modeling of  antibody aggregation Veurink et al. by use of the protonation and docking score constraints of Sheinerman et al. wherein the motivation would have been that the mathematical and energetic constrains facilitate accurate molecular dynamics simulations [Table 3 and paragraph bridging pages 173-174 of Sheinerman et al.].  There would have been a reasonable expectation of success in combining Veurink et al. and Sheinerman et al. because both studies analogously pertain to molecular modeling of protein binding.

Response to arguments:
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach steps d through g of claim 1.  In response, the rejection statement teaches how the combination of prior art documents makes obvious all of the limitations of claim 1.  While applicant argues the disclosed features of paragraphs 2, 54, and 59 of the specification, all of the material disclosed in these paragraphs are not recited in the claims.  While applicant argues that the prior art does not teach “docking scores,” when the term is given the broadest reasonable interpretation in light of the specification, the G values in Sheinerman et al. are docking scores for both the binding of barnase to barstar and particular sites of binding between barnase and barstar.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., overall docking scores) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Instead of the “overall” protein (with electrostatics of the overall proteins modeled in Figure 1 of Sheinerman et al.), the claims recite “docking sites” with docking scores equal to or less than -3 kcal/mol.  Table 3 of Sheinerman et al. teaches sites in the binding of barnase to barstar that meet this energetic limitation.
Applicant argues that Sheinerman et al. teaches away from the invention by being limited to electrostatic contributions to protein binding.  This argument is not persuasive because electrostatic interactions in binding are a component of the overall binding energy, and the claims are broadly construed to comprise electrostatic energies of protein binding.  In other words, absent a limiting description of docking scores, the term is broadly construed to comprise electrostatic energy of protein binding.  In addition, there would have been a reasonable expectation of success in combining Veurink et al. and Sheinerman et al. because both studies analogously pertain to molecular modeling of protein binding.

The following rejection is reiterated:
35 U.S.C. 103 Rejection #2:
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veurink et al. in view of Sheinerman et al. as applied to claims 1-6, 9, and 11-15 above, in further view of Maher et al. [US PGPUB 2006/0216688].
Claims 8 and 10 are further limiting wherein the excipient in an amino acid.
Veurink et al. and Sheinerman et al. make obvious molecular modeling of proteins and excipients to prevent aggregation of antibodies, as discussed above.

The document of Maher et al. studies ion channel assay methods [title].  Paragraph 325 and Table 3 of Maher et al. teach glycine binding proteins.
It would have been obvious to someone or ordinary skill in the art at the time of the effective filing date of the instant application to modify the molecular modeling of  antibody aggregation Veurink et al. and the protonation and docking score constraints of Sheinerman et al. by use of the glycine excipient of Maher et al. wherein the motivation would have been that it is obvious to substitute known elements in the prior art to yield a predictable result.  In this instance, glycine is an alternative excipient to dexamethasone phosphate.  There would have been a reasonable expectation of success in combining Veurink et al., Sheinerman et al., and Maher et al. because all three studies analogously pertain to protein binding.

Response to arguments:
	Applicant has no arguments specific to Maher et al.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest all the limitations regarding antibodies recited in claim 7.

Related Prior Art
The prior art of Bethea et al. [Protein Engineering, Design & Selection, volume 25, 2012, pages 531-537; on IDS] teaches self-association of human monoclonal antibodies [titles].  Bethea et al. does not teach molecular modeling of excipients in relation to the antibodies in order to prevent aggregation.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        8 February 2022